AMENDED & RESTATED
EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made this 28th
day of October, 2009 (the “Amendment Date”) and restates that certain employment
agreement dated the 16th day of March, 2009 by and between NeoGenomics, Inc. a
Nevada corporation (“NeoGenomics" or the “Employer” and collectively with any
entity that is wholly or partially owned by NeoGenomics, the “Company”), located
at 12701 Commonwealth Drive, Suite #5, Fort Myers, Florida 33913 and Douglas M.
VanOort (“Executive”), an individual who resides at 3275 Regatta Road, Naples,
FL 34103.


RECITALS:


WHEREAS, the Company is engaged in the business of providing genetic and
molecular diagnostic testing services to doctors, hospitals and other healthcare
institutions; and


WHEREAS, on March 16, 2009, the Executive was appointed to the Board of
Directors of NeoGenomics (the “Board”) and elected as the Chairman of the Board
and appointed as an officer of the Company in the capacity of Executive Chairman
and Interim Chief Executive Officer; and


WHEREAS, as of this Amendment Date, NeoGenomics desires to employ Executive as
an officer in the capacity of Chief Executive Officer, and Executive desires to
be employed by NeoGenomics in such capacity, in accordance with the terms,
covenants, and conditions as set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Employer and Executive agree as follows:


1.           Employment Period.  Subject to the terms and conditions set forth
herein and unless sooner terminated as hereinafter provided, NeoGenomics shall
employ Executive as an officer, and Executive agrees to serve as an officer and
accepts such employment for a four-year period, beginning on March 16, 2009 (the
“Effective Date”) and ending on the 4th anniversary of the Effective Date (the
“Initial Employment Term”).  After the Initial Employment Term, this Agreement
shall automatically renew for consecutive one year periods (“renewal term”),
unless a written notice of a party’s intention to terminate this Agreement at
the expiration of the Initial Employment Term (or any renewal term) is delivered
by either party at least three (3) months prior to the expiration of the Initial
Employment Term or any renewal term, as applicable.  For purposes of this
Agreement, the period from the Effective Date until the termination of the
Executive’s employment shall hereinafter be referred to as the
“Term”.  Executive’s employment pursuant to this Agreement shall be “at will” as
such term is construed under Florida law.


2.           Title and Duties.  During the period from this Amendment Date
through the Term, NeoGenomics shall employ Executive as its Chief Executive
Officer (“CEO”), and Executive accepts employment in such capacity.  Executive
will report to and be subject to the general supervision and direction of the
Board.  If requested, Executive will serve in similar capacities for each or any
subsidiary of NeoGenomics without additional compensation.  Executive shall
perform such duties as are customarily performed by someone holding the title of
CEO in the same or similar businesses or enterprises as that engaged in by the
Company and such other duties as the Board may assign from time to time.  The
Board understands and acknowledges that the Executive has certain other
pre-existing commitments to Summer Street Capital Partners and is a member of
certain other boards of directors (such other activities, hereafter referred to
as “Other Commitments”) and acknowledges that Executive will from time to time
need to devote part of his working time and attention to such Other Commitments.
 
 
 
Executive Initials
 
1
 
_________________
 

--------------------------------------------------------------------------------

 



 
3.           Compensation and Benefits of Executive.  The Company shall
compensate Executive for Executive's services rendered under this Agreement as
follows:


 
a.
Base Salary.  Unless otherwise adjusted by the Compensation Committee of the
Board (the “Compensation Committee”), the Company shall pay Executive a base
salary of $325,000 per annum (the “Base Salary”), payable in equal installments
at such times as is consistent with normal Company payroll policy.



 
b.
Bonus.  Executive will be eligible for a performance-based bonus as a
participant in the Company’s Management Incentive Plan (“MIP”), which shall set
annual target incentives for the Executive and other senior ranking employees
that are determined by the Compensation Committee of the Board (the
“Compensation Committee”).   The Company will target an annual bonus of 60% of
the Executive’s Base Salary (the “Target Bonus”), pro-rated for the number of
months of service in any given year in the event that the Executive’s employment
is terminated by the Company or the Executive for any reason prior to the end of
any such year.   Upon meeting the performance thresholds established by the
Compensation Committee in the MIP for any such year, the actual bonus payout for
such year will be no less than 100% of the Target Bonus.  However, the Executive
shall be eligible to receive up to 150% of the Target Bonus in the event that
the Company’s and/or the Executive’s performance exceeds the thresholds set for
the Target Bonus.



 
c.
Benefits.  Subject to the eligibility requirements (including, but not limited
to, participation by part-time employees), and enrollment provisions of the
Company’s employee benefit plans, Executive may, to the extent he so chooses,
participate in any and all of the Company’s employee benefit plans, at the
Company’s expense.  All Company benefits are identified in the Employee Handbook
and are subject to change without notice or explanation.  In addition, subject
to the eligibility requirements (including, but not limited to, participation by
a part-time employee) and enrollment provisions of the Company’s executive
benefit programs, Executive shall also be entitled to participate in any and all
other benefits programs established for officers of the Company.



 
d.
Stock Options.  On the Effective Date, Executive will be granted an option to
purchase 1,000,000 shares of the Company’s common stock (the “Options”) on the
terms and conditions listed below.  Such Options will have a strike price equal
to the fair market value of the common stock as of the Effective Date, which
pursuant to NeoGenomics’ Amended and Restated Equity Incentive Plan (the
“Plan”), shall be equal to the closing price per share of NeoGenomics’ common
stock on the last trading day immediately preceding the Effective Date.  The
vesting provisions of such Options shall be as outlined below.  These Options
shall be treated as incentive stock options (ISOs) to the maximum extent
permitted under applicable law, and the remainder of the Options, if any, shall
be treated as non-qualified stock options.  The grant of these Options will be
made pursuant to the Company’s Plan and will be evidenced by a separate “Option
Agreement” to be executed by the Company and Executive, which will contain all
the terms and conditions of the Options (including, but not limited to, the
provisions set forth in this Section 3(d)).  So long as Executive remains
employed by the Company, such Options will have a seven-year term before
expiration.



1.)          Time-based Options - 500,000 of such options will be time-based
options and will vest according to the following schedule:
 
 
Executive Initials
 
2
 
_________________
 

--------------------------------------------------------------------------------

 

 
 
200,000
will vest on the first anniversary of the Effective Date; provided, however,
that if the Executive’s employment hereunder is terminated by the Employer
without “cause” (as such term is defined in the Option Agreement) at any time
prior to the first anniversary of the Effective Date, then the pro rata portion
of these 200,000 Options up until the date of termination, shall be deemed
vested; and

 
 
12,500
will vest each month beginning on the 13th monthly anniversary of the Effective
Date and continuing on each monthly anniversary thereafter until the second
anniversary of the Effective Date; and

 
 
8,000
will vest each month beginning on the 25th monthly anniversary of the Effective
Date and continuing on each monthly anniversary thereafter until the third
anniversary of the Effective Date; and

 
 
4,500
will vest each month beginning on the 37th monthly anniversary of the Effective
Date and continuing on each monthly anniversary thereafter until the fourth
anniversary of the Effective Date.



2.)          Performance-based Options - 500,000 of such options will be
performance-based options and will vest according to the following
schedule.  Executive understands and acknowledges that if the performance
metrics for any given year are not met, then such options shall be forfeited and
the Board is under no obligation to replenish such options.


 
100,000
will vest if the Company’s actual consolidated revenue for FY 2009, after
excluding the effects of any Revenue Exclusions for such fiscal year, meets or
exceeds the consolidated revenue goal established by the Board for the vesting
of performance options, which goal will be based on the Company’s Board approved
budget for such fiscal year; and

 
 
100,000
will vest if the Company’s actual Adjusted EBITDA for FY 2009, after excluding
the effects of any Adjusted EBITDA Exclusions for such fiscal year, meets or
exceeds the Adjusted EBITDA goal established by the Board for the vesting of
performance options, which will be based on the Company’s Board-approved budget
for such fiscal year; and

 
 
75,000
will vest if the Company’s actual consolidated revenue for FY 2010, after
excluding the effects of any Revenue Exclusions for such fiscal year, meets or
exceeds the consolidated revenue goal established by the Board for the vesting
of performance options, which goal will be based on the Company’s Board approved
budget for such fiscal year; and

 
 
75,000
will vest if the Company’s actual Adjusted EBITDA for FY 2010, after excluding
the effects of any Adjusted EBITDA Exclusions for such fiscal year, meets or
exceeds the Adjusted EBITDA goal established by the Board for the vesting of
performance options, which will be based on the Company’s Board-approved budget
for such fiscal year; and

 
 
50,000
will vest if the Company’s actual consolidated revenue for FY 2011, after
excluding the effects of any Revenue Exclusions for such fiscal year, meets or
exceeds the consolidated revenue goal established by the Board for the vesting
of performance options, which goal will be based on the Company’s Board approved
budget for such fiscal year; and

 
 
Executive Initials
 
3
 
_________________
 

--------------------------------------------------------------------------------

 

 
 
50,000
will vest if the Company’s actual Adjusted EBITDA for FY 2011, after excluding
the effects of any Adjusted EBITDA Exclusions for such fiscal year, meets or
exceeds the Adjusted EBITDA goal established by the Board for the vesting of
performance options, which will be based on the Company’s Board-approved budget
for such fiscal year; and

 
 
25,000
will vest if the Company’s actual consolidated revenue for FY 2012, after
excluding the effects of any Revenue Exclusions for such fiscal year, meets or
exceeds the consolidated revenue goal established by the Board for the vesting
of performance options, which goal will be based on the Company’s Board approved
budget for such fiscal year; and

 
 
25,000
will vest if the Company’s actual Adjusted EBITDA for FY 2012, after excluding
the effects of any Adjusted EBITDA Exclusions for such fiscal year, meets or
exceeds the Adjusted EBITDA goal established by the Board for the vesting of
performance options, which will be based on the Company’s Board-approved budget
for such fiscal year.

 
 
Executive understands that, pursuant to the Plan, upon termination of his
employment, he will only have ninety (90) days to exercise any vested portion of
the Options.  All Options awarded pursuant to this Section 3(d) will contain a
provision in the Option Agreement that allows for immediate vesting of any
unvested portion of the Options in the event of a change of control of
NeoGenomics.



 
e.
Revenue and Adjusted EBITDA Exclusions Defined.  For the purposes of Section 3b
and 3d above, to the extent the Company acquires any companies or businesses
during any given fiscal year and the financial impact of such acquisition was
not previously factored into the annual operating budget approved by the Board,
the following revenue and Adjusted EBITDA adjustments shall be made to the
Company’s fiscal results in measuring whether or not the Company has met or
exceeded the specific performance targets outlined in Sections 3b or 3d hereof.



 
1.)  “Revenue Exclusions” shall be defined as the prorated annualized quarterly
GAAP revenue of any company or business acquired by the Company for the most
recent full fiscal quarter prior to the date such company or business is
acquired by the Company.  Such annualized quarterly revenue shall be prorated by
multiplying the total annualized quarterly revenue described above by a
fraction, the numerator of which is the number of days that the financial
results of the acquired business or company are included in the Company’s
financial results during the fiscal year in question, and the denominator of
which is 365.



 
2.)  “Adjusted EBITDA Exclusions” shall be defined as the prorated annualized
quarterly Adjusted EBITDA of any company or business acquired by the Company for
the most recent full fiscal quarter prior to the date such company or business
is acquired by the Company.  Such annualized quarterly Adjusted EBITDA shall be
prorated by multiplying the total annualized quarterly Adjusted EBITDA described
above by a fraction, the numerator of which is the number of days that the
financial results of the acquired business or company are included in the
Company’s financial results during the fiscal year in question, and the
denominator of which is 365.  The Board, at its discretion, may add back any
non-recurring or one time charges that may have been included in the most recent
full fiscal quarter of the company or business being acquired when determining
the appropriate Adjusted EBITDA for such business or company.

 
 
Executive Initials
 
4
 
_________________
 

--------------------------------------------------------------------------------

 

 
 
f.
Paid Time-Off and Holidays.  Executive’s paid time-off (“PTO”) and holidays
shall be consistent with the standards set forth in the Company’s Employee
Handbook, as revised from time to time or as otherwise published by the
Company.  Notwithstanding the previous sentence, Executive will be eligible for
one hundred twenty (120) hours of PTO/year, which will accrue on a pro-rata
basis throughout the year, provided, however, that it is the Company’s policy
that no more than forty (40) hours of PTO can be accrued beyond this annual
limit for any employee at any time.  Thus, when accrued PTO reaches one hundred
sixty (160) hours, Executive will cease accruing PTO until accrued PTO is one
hundred twenty (120) hours or less, at which point Executive will again accrue
PTO until he reaches one hundred sixty (160) hours.  In addition to PTO, there
are also six (6) paid national holidays and one (1) “floater” day available to
Company employees.  Executive agrees to schedule such PTO so that it minimally
interferes with the Company’s operations.   Such PTO does not include Board
excused absences.



 
g.
Reimbursement of Normal Business Expenses.  The Company will reimburse all
reasonable business expenses of Executive, including, but not limited to, cell
phone expenses and business related travel, meals and entertainment expenses in
accordance with the Company’s polices for such reimbursement.



4.           Best Efforts of the Executive and Minimum Time Commitments of
Employment. Executive agrees to perform all of the duties pursuant to the
express and implicit terms of this Agreement to the reasonable satisfaction of
the Employer.  Executive further agrees to perform such duties faithfully and to
the best of his ability, talent, and experience and, unless otherwise agreed to
with the Company in writing, to render such duties to the Company at least
seventy five percent (75%) of his working time and attention.


5.           Termination.  The parties agree that any termination of the
Executive under this Agreement will be governed as follows:


 
a.
By the Company for Cause. The Company shall have the right to terminate this
Agreement and to discharge the Executive for Cause (as defined below), at any
time during the Term.  For the purposes of this Agreement, the Company shall
have “Cause” to terminate the Executive’s employment hereunder upon:



(i)           failure to materially perform and discharge the duties and
responsibilities of Executive under this Agreement after receiving written
notice and allowing Executive ten (10) business days to create a plan to cure
such failure(s), such plan being acceptable to the Board of Directors, and a
further thirty (30) days to cure such failure(s), if so curable, provided,
however, that after one such notice has been given to Executive and the thirty
(30) day cure period has lapsed, the Company is no longer required to provide
time to cure subsequent failures under this provision, or


(ii)          any breach by Executive of the material provisions of this
Agreement; or


(iii)         misconduct which, in the good faith opinion and sole discretion of
the Board of Directors, is injurious to the Company; or


(iv)         felony conviction involving the personal dishonesty or moral
turpitude of Executive; or a determination by the Board, after consideration of
all available information, that Executive has willfully and knowingly violated
Company policies or procedures involving discrimination, harassment, or work
place violence; or
 
 
Executive Initials
 
5
 
_________________
 

--------------------------------------------------------------------------------

 


(v)         engagement in illegal drug use or alcohol abuse which prevents
Executive from performing his duties in any manner, or


(vi)        any misappropriation, embezzlement or conversion of the Company’s
opportunities or property by the Executive; or


(vii)       willful misconduct, recklessness or gross negligence by the
Executive in respect of the duties or obligations of the Executive under this
Agreement and/or the Confidentiality, Non-Solicitation or Non-Competition
Agreement.


Any termination for Cause pursuant to this Section shall be given to the
Executive in writing and shall set forth in detail all acts or omissions upon
which the Company is relying to terminate the Executive for Cause.  If an
Executive is terminated for Cause, the Executive shall only be entitled to
receive his accrued and unpaid Salary, bonus and other benefits through the
termination date and the Company shall have no further obligations under this
Agreement from and after the date of termination.


 
b.
Termination by Company Without Cause.  At any time during the Term, the Company
shall have the right to terminate this Agreement and to discharge the Executive
without Cause effective upon delivery of written notice to the Executive.  If
the Company terminates the Executive without “Cause” for any reason, then the
Company agrees that (i) as severance it will continue to pay the Executive’s
Base Salary in accordance with Section 3a. and maintain the Executive’s
Executive benefits in accordance with Section 3c. (the “Severance Payments”) for
twelve (12) months from the date of the notice of termination and (ii) it will
pay to the Executive at the next such time that annual bonuses are paid by the
Company to employees generally, the pro rata portion of any bonus that would be
due for the year in which the termination occurs up to the date of written
notice of termination.  The pro rata portion of any such bonus that would be due
and payable for the year in which termination occurs shall be calculated by
annualizing the revenue, adjusted EBITDA and net income of the Company for the
year up to the most recent full month prior to the written notice of termination
and comparing such annualized figures to the performance thresholds for the
Executive outlined in the MIP that was in effect for such year at the time the
written notice of termination was delivered to the Executive.  Executive further
agrees that in the event that he obtains employment during any period where
Severance Payments are being made, he will promptly notify the
Company.  Provided that such employment does not violate the terms of the
Confidentiality, Non-Solicitation and Non-Competition Agreement, such severance
payments will continue to be paid.  Other than the Severance Payments, the
Company shall have no further obligation to the Executive after the date of such
termination; provided, however, that the Executive shall only be entitled to
continuation of the Severance Payments as long as he is in compliance with the
provisions of the Confidentiality, Non-Compete and Non-Solicit Agreement, which
is part of this Agreement.  If termination without cause shall occur at anytime,
then the pro rata portion of any unvested Time-based options (as specified in
Section 3(d)(1)) up until the date of notice of termination that are due to vest
in the year or month of termination shall vest.



The Executive acknowledges and agrees that any and all payments to which he
would be entitled under this Paragraph 5b are conditioned upon and subject to
his execution of a general waiver and release, in such reasonable form as
counsel for the Company shall determine, of all claims the Executive has or may
have against the Company.
 
 
Executive Initials
 
6
 
_________________
 

--------------------------------------------------------------------------------

 


 
c.
By Resignation of the Executive.  The Executive may terminate his employment
hereunder, upon giving sixty (60) days written notice to the Company.  The
Executive agrees that during such sixty (60) day period no more than one week of
unused PTO may be utilized and that all other unused PTO up to the time of
termination shall be forfeited.  In the event of such a termination, the
Executive shall comply with any reasonable request of the Company to assist in
providing for an orderly transition of authority, but such assistance shall not
delay the Executive’s termination of employment longer than sixty (60) days
beyond the Executive’s original notice of termination.  Upon such a termination,
the Executive shall become entitled to any accrued but unpaid salary and other
benefits up to and including the date of termination and the pro rata portion of
any unvested Time-based options (as specified in Section 3(d)(1)) up until the
date of separation that are due to vest in the year or month of separation shall
vest.

 
.

 
d.
Disability of the Executive.  This Agreement may be terminated by the Company
upon the Disability of the Executive.  "Disability" shall mean any mental or
physical illness, condition, disability or incapacity which prevents the
Executive from reasonably discharging his duties and responsibilities under this
Agreement for a period of ninety (90) days in any one hundred eighty (180) day
period.  In the event that any disagreement or dispute shall arise between the
Company and the Executive as to whether the Executive suffers from any
Disability, then, in such event, the Executive shall submit to the physical or
mental examination of a physician licensed under the laws of the State of
Florida, who is agreeable to the Company and the Executive, and such physician
shall determine whether the Executive suffers from any Disability.  In the
absence of fraud or bad faith, the determination of such physician shall be
final and binding upon the Company and the Executive.  The entire cost of such
examination shall be paid solely by the Company.  In the event the Company has
purchased disability insurance for Executive, the Executive shall be deemed
disabled if he is disabled as defined by the terms of the disability policy.  On
the date that the Executive is deemed to have a Disability, this Agreement will
be deemed to have been terminated and the Executive shall be entitled to receive
from the Company his accrued and unpaid Base Salary, bonus and other benefits
through the termination date.  If a termination of the Executive by Disability
shall occur at anytime, than the pro rata portion of any unvested Time-based
options (as specified in Section 3d(1)) up until the date of the Executive’s
termination that were due to vest in the year or month of the Executive’s
termination shall vest.  Other than as set forth in the immediately preceding
two sentences, the Company shall have no further salary or bonus payment or
other benefits obligations under this Agreement from and after the date of
termination due to Disability.



 
e.
Death of the Executive.  In the event of the death of Executive, the employment
of the Executive by the Company shall automatically terminate on the date of the
Executive's death and the Company shall be obligated to pay Executive’s estate
(i) the Executive’s accrued and unpaid Base Salary, bonus and other benefits
through the termination date.  If the death of the Executive shall occur at
anytime, than the pro rata portion of any unvested Time-based options up until
the date of the Executive’s death that were due to vest in the year or month of
the Executive’s death shall vest.  Other than as set forth in the immediately
preceding two sentences, the Company shall have no further obligations under
this Agreement from and after the date of termination due to the death of the
Executive.

 
 
Executive Initials
 
7
 
_________________
 

--------------------------------------------------------------------------------

 




6.          Confidentiality, Non-Compete & Non-Solicitation
Agreement.  Executive agrees to the terms of the Confidentiality,
Non-Solicitation and Non-Compete Agreement attached hereto as Addendum A and has
signed that Agreement.  Such Confidentiality, Non-Solicitation and Non-Compete
Agreement is hereby incorporated into and made a part of this Agreement.


7.           Importance of Certain Clauses.  Executive and Employer agree that
the covenants contained in the Confidentiality, Non-Solicitation and Non-Compete
Agreement attached hereto and incorporated into this Agreement are material
terms of this Agreement and all parties understand the importance of such
provisions to the ongoing business of the Employer.  As such, because the
Employer's continued business and viability depend on the protection of such
secrets and non-competition, these clauses are interpreted by the parties to
have the widest and most expansive applicability as may be allowed by law and
Executive understands and acknowledges his or her understanding of same.


8.          Consideration.  Executive acknowledges and agrees that the provision
of employment under this Agreement and the execution by the Employer of this
Agreement constitute full, adequate and sufficient consideration to Executive
for the Executive's duties, obligations and covenants under this Agreement and
under the Confidentiality, Non-Solicitation and Non-Compete Agreement
incorporated into this Agreement.


9.          Acknowledgement of Post Termination Obligations.  Upon the effective
date of termination of Executive’s employment (unless due to Executive’s death),
if requested by the Employer, Executive shall participate in an exit interview
with the Employer and certify in writing that Executive has complied with his
contractual obligations and intends to comply with his continuing obligations
under this Agreement, including, but not limited to, the terms of the
Confidentiality, Non-Solicitation and Non-Compete Agreement.  To the extent it
is known or applicable at the time of such exit interview, Executive shall also
provide the Employer with information concerning Executive's subsequent employer
and the capacity in which Executive will be employed. Executive's failure to
comply shall be a material breach of this Agreement, for which the Employer, in
addition to any other civil remedy, may seek equitable relief.


10.        Withholding. All payments made to Executive shall be made net of any
applicable withholding for income taxes and Executive's share of FICA, FUTA or
other employment taxes. The Company shall withhold such amounts from such
payments to the extent required by applicable law and remit such amounts to the
applicable governmental authorities in accordance with applicable law.


11.        Representations of Executive.  Executive represents and warrants to
NeoGenomics that (a) nothing in his past legal and/or work and/or personal
experiences, which if became broadly known in the marketplace, would impair his
ability to serve as the Chief Executive Officer of a publicly-traded company or
materially damage his credibility with public shareholders; (b) there are no
restrictions, agreements, or understandings whatsoever to which he  is a party
which would prevent or make unlawful his execution of this Agreement or
employment hereunder, (c) Executive’s execution of this Agreement and employment
hereunder shall not constitute a breach of any contract, agreement or
understanding, oral or written, to which he is a party or by which he is bound,
(d) Executive is free and able to execute this Agreement and to
continue  employment with NeoGenomics, and (e) Executive has not used and will
not use confidential information or trade secrets belonging to any prior
employers to perform services for the Company.


12.        Effect of Partial Invalidity.  The invalidity of any portion of this
Agreement shall not affect the validity of any other provision.  In the event
that any provision of this Agreement is held to be invalid, the parties agree
that the remaining provisions shall remain in full force and effect.


13.        Entire Agreement.  This Agreement, together with the other documents
referenced herein, reflects the complete agreement between the parties regarding
the subject matter identified herein and shall supersede all other previous
agreements, either oral or written, between the parties. The parties stipulate
that neither of them, nor any person acting on their behalf has made any
representations except as are specifically set forth in this Agreement and each
of the parties acknowledges that it or he has not relied upon any representation
of any third party in executing this Agreement, but rather have relied
exclusively on it or his own judgment in entering into this Agreement.
 
 
Executive Initials
 
8
 
_________________
 

--------------------------------------------------------------------------------

 

 
14.        Assignment.  Employer may assign its interest and rights under this
Agreement at its sole discretion and without approval of Executive to a
successor in interest by the Employer’s merger, consolidation or other form of
business combination with or into a third party where the Employer’s
stockholders before such event do not control a majority of the resulting
business entity after such event.  All rights and entitlements arising from this
Agreement, including but not limited to those protective covenants and
prohibitions set forth in the Confidentiality, Non-Solicitation and Non-Compete
Agreement attached as Addendum A and incorporated into this Agreement shall
inure to the benefit of any purchaser, assignor or transferee of this Agreement
and shall continue to be enforceable to the extent allowable under applicable
law.  Neither this Agreement, nor the employment status conferred with its
execution is assignable or subject to transfer in any manner by Executive.


15.        Notices.  All notices, requests, demands, and other communications
shall be in writing and shall be given by registered or certified mail, postage
prepaid, a) if to the Employer, at the Employer’s then current headquarters
location, and b) if to Executive, at the most recent address on file with the
Company for Executive or to such subsequent addresses as either party shall so
designate in writing to the other party.




16.        Remedies.  If any action at law, equity or in arbitration, including
an action for declaratory relief, is brought to enforce or interpret the
provisions of this Agreement, the prevailing party may, if the court or
arbitrator hearing the dispute, so determines, have its reasonable attorneys’
fees and costs of enforcement recouped from the non-prevailing party.


17.        Amendment/Waiver.  No waiver, modification, amendment or change of
any term of this Agreement shall be effective unless it is in a written
agreement signed by both parties.  No waiver by the Employer of any breach or
threatened breach of this Agreement shall be construed as a waiver of any
subsequent breach unless it so provides by its terms.


18.        Governing Law, Venue and Jurisdiction.  This Agreement and all
transactions contemplated by this Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Florida without regard to
any conflicts of laws, statutes, rules, regulations or ordinances.  Executive
consents to personal jurisdiction and venue in the Circuit Court in and for Lee
County, Florida regarding any action arising under the terms of this Agreement
and any and all other disputes between Executive and Employer.


19.        Arbitration.  Any and all controversies and disputes between
Executive and Employer arising from this Agreement or regarding any other matter
whatsoever shall be submitted to arbitration before a single unbiased arbitrator
skilled in arbitrating such disputes under the American Arbitration Association,
utilizing its Commercial Rules.  Any arbitration action brought pursuant to this
section shall be heard in Fort Myers, Lee County, Florida.  The Circuit Court in
and for Lee County, Florida shall have concurrent jurisdiction with any
arbitration panel for the purpose of entering temporary and permanent injunctive
relief, but only with respect to any alleged breach of the Confidentiality,
Non-Solicitation and Non-Compete Agreement.


20.        Headings.  The titles to the sections of this Agreement are solely
for the convenience of the parties and shall not affect in any way the meaning
or interpretation of this Agreement.
 
 
Executive Initials
 
9
 
_________________
 

--------------------------------------------------------------------------------

 

 
21.        Miscellaneous Terms.  The parties to this Agreement declare and
represent that:


 
a.
They have read and understand this Agreement;



 
b.
They have been given the opportunity to consult with an attorney if they so
desire;



 
c.
They intend to be legally bound by the promises set forth in this Agreement and
enter into it freely, without duress or coercion;



 
d.
They have retained signed copies of this Agreement for their records; and



 
e.
The rights, responsibilities and duties of the parties hereto, and the covenants
and agreements contained herein, shall continue to bind the parties and shall
continue in full force and effect until each and every obligation of the parties
under this Agreement has been performed.



22.        Counterparts.  This Agreement may be executed in counterparts and by
facsimile, or by pdf, each of which shall be deemed an original for all intents
and purposes.


Signatures appear on the following page.
 
 
 
Executive Initials
 
10
 
_________________
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.





 
NEOGENOMICS, INC., a Nevada Corporation
       
By:
/s/Steven C. Jones
       
Name:
Steven C. Jones
       
Title:
Acting Principal Financial Officer










 
EXECUTIVE:
     
/s/Douglas M. VanOort
 
Douglas M. VanOort





 
Executive Initials
 
11
 
_________________
 

--------------------------------------------------------------------------------

 





Addendum A


Form of Confidentiality, Non-Compete and Non-Solicitation Agreement
 

 
 
 
 
 
 
 
Executive Initials
 
12
 
_________________
 

--------------------------------------------------------------------------------

 

